DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
2.	Claim 1 is objected to because of the following informalities:
	Regarding claim 1, the limitations “the first contact” and “the second contact” should be amended to read ---the first pixel contact--- and ---the second pixel contact---.
	Appropriate correction is required.	

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the cathode electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 5-6 each recites the limitation "the anode electrode" in line 2.  There is insufficient antecedent basis for this limitation in the claims.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kobayashi et al. (US 2002/0158835, cited in IDS dated 06/08/2021) in view of Sato et al. (US 2004/0160170), and further in view of Kubota (US 2007/0108440).    
Regarding claim 1, Kobayashi discloses a display device (Fig. 1; [0041], e.g., a display device 1), comprising:
a plurality of sub-pixels in a pixel region ([0041], e.g., sub-pixels P in a display region 10), the plurality of sub-pixels divided into a plurality of groups (e.g., a plurality of rows), each group including at least a first sub-pixel and a second sub-pixel adjacent to each other along a row direction or a column direction (e.g., each group comprises a first sub-pixel and a second sub-pixel arranged along a row direction), each sub-pixel including a light emitting element ([0041], e.g., each sub-pixel includes an organic EL device); and 
potential lines formed into a rectangular frame, each sub-pixel being arranged in the rectangular frame (Fig. 1; [0043], [0046], [0054], e.g., each sub-pixel P is arranged in a rectangular frame formed by power supply lines 118, 119), 
wherein, for each group, 
the first sub-pixel has a lower electrode with a first pixel contact connected to a first pixel circuit (Fig 3; [0044], e.g., the first sub-pixel P has a lower electrode or an anode electrode 117 with a first pixel contact connect to a first pixel circuit SW2), 

one of the potential lines is electrically connected to a cathode electrode ([0046], e.g., an upper electrode 122 is connected to one of the potential lines 118) via a first contact portion in a peripheral region. (Fig. 1; e.g., a first contact point in a peripheral region 119).
Kobayashi does not disclose wherein the one of the potential lines is electrically connected to one of the lower electrodes.  In other words, Kobayashi does not disclose wherein one of the lower electrodes is the cathode electrode.  Furthermore, Kobayashi does not disclose wherein the first contact and the second contact are disposed to face each other.  
However, Sato discloses a display device (Fig. 1; [0025]-[0026], e.g., a display apparatus 1), comprising:
a sub-pixel has a lower electrode with a pixel contact connected to a pixel circuit (Fig. 1; [0027], e.g., a lower electrode 9 with a first connection hole 7a connected to a transistor TFT 4), wherein the lower electrode can be used as cathode electrodes (see [0037]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the invention of Sato in the invention of Kobayashi for using the lower electrodes as cathode electrodes and electrically connecting one of potential lines to one of the lower electrodes so that it is possible to lower the resistance of the lower electrode and to thereby prevent voltage drop in the lower electrode  (see [0042] of Sato). 
Kobayashi in view of Sato does not specifically disclose wherein the first contact and the second contact are disposed to face each other.  

a plurality of sub-pixels in a pixel region ([0049]-[0050], e.g., a plurality of pixels P in a pixel region), the plurality of sub-pixels divided into a plurality of groups (Figs 4 and 16; [0102]-[0105], e.g., the pixels are divided into a plurality of groups along a column direction), each group including at least a first sub-pixel and a second sub-pixel adjacent to each other along a row direction or a column direction (Fig. 16; [0108] e.g., each group comprises a first sub-pixel in row i and a second sub-pixel in row i+1 along a column direction), wherein the first sub-pixel has a first pixel contact and the second sub-pixel has a second pixel contact, and wherein the first pixel contact and the second pixel contact are disposed to face each other (Fig. 16; [0109]-[0110], e.g., the first pixel contact CH and the second pixel contact CH are disposed face each other).  Kubota further discloses the device comprising: potential lines electrically connected to a cathode electrode ([0099], [0120], e.g., auxiliary leads 70 are electrically connected to the cathode electrodes 62). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Kubota in the invention of Kobayashi in view of Sato for disposing a first pixel contact and a second pixel contact to face each other along the column direction and disposing a potential line for every two rows because this structure can easily achieve a balance between the maintenance of the aperture ratio and a reduction in the resistance of the potential line (see [0113] of Kubota).  




Regarding claim 2, Kobayashi further discloses the display device of claim 1, wherein each sub-pixel light emitting element has an anode electrode, a light emitting layer and a cathode electrode (Fig. 3; [0044], e.g., the anode electrode 117, the light emitting layer 121 and the cathode electrode 122). 

Regarding claim 3, Kobayashi in view of Sato and Kubota further discloses the display device of claim 2, wherein for each sub-pixel, the cathode electrode is electrically connected to one of the potential lines (Fig. 3 and [0046] of Kobayashi, e.g., the auxiliary wiring 118 is electrically connected to the cathode electrode 122.  [0037] of Sato, e.g., the lower electrode can be an cathode electrode). 

Regarding claim 4, Kobayashi further discloses the display device of claim 1, for each sub-pixel, the cathode electrode is electrically connected the one of the potential lines via a second contact portion in the pixel region (Fig. 1; e.g., the cathode electrode 122 is connected to the auxiliary wiring 118 through a second contact portion in the display region).

	Regarding claim 5, Kobayashi further discloses the display device of claim 1, wherein the potential lines and the anode electrodes of the sub-pixels are disposed in a same layer (Fig. 3; e.g., the auxiliary wiring 118 and the anode electrode 117 are disposed in a same layer).

	Regarding claim 6, Kobayashi further discloses the display device of claim 1, wherein the potential lines and the anode electrodes are disposed in different layers (Fig. 7; [0046], [0051], 

	Regarding claim 7, Kubota further discloses the display device of claim 1, wherein the potential lines and the pixel circuits are disposed in a same layer (Fig. 15; [0098]-[0101], e.g., the auxiliary lead 70 and a driving transistor Tdr are disposed in a same layer). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the invention of Kobayashi in view of Sato and Kubota for disposing potential lines and a pixel circuit in a same layer so that external light emitted from a viewing side toward a drain electrode and undesirable light reflected from the surface of the drain electrode toward the viewing side are blocked by the potential lines, thereby uniformizing the quantity of light in the plane in the luminescent region (see [0099] of Kubota). 	

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372. The examiner can normally be reached 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG ZHOU/Primary Examiner, Art Unit 2623